Title: To George Washington from Major General William Phillips, 10 October 1779
From: Phillips, William
To: Washington, George


        
          Sir.
          Easton in Pensilvania October 10th 1779
        
        I have been so long without any intercourse with my friends in Europe not having received any letters of any kind from thence since

the British Pacquet of last December that I am very solicitous for procuring those letters which are now at New York, they amount by the intelligence I received from Major General Pattison while at Elizabeth-town to a considerable number with parcels of Magazines and pamphlets—I would request, Sir, if not entirely contrary to Your Excellency’s opinion that my European letters, Magazines, and pamphlets may be sent me in a Box under a certificate to the following purport from the Commandant at New York Major General Pattison. “This Box containing letters and magazines and pamphlets from Europe for Major General Phillips I certify to have no other letters or papers whatever and I declare upon my honour that there is not contained in this Box any letters or papers from Sir Henry Clinton or any Officer or other person at New York or any other part of America.”
        Should this Mode be consistent and agreeable for Your Excellency’s granting I should esteem myself much obliged to you to permit me to have the satisfaction of having this Box conveyed to me at Easton or Bethlehem and that I may have liberty to send a Servant to Elizabethtown for the purport of receiving it there and bringing it to me.
        Should you, Sir, acquiesce in this I will hope you will be so good to make your Orders to the Commandant at Elizabeth-town peremptory for the delivery of the Box to my Servant unopened as I will be free to own to you, Sir, that I expect to receive letters of a private concern which I could not submit to have inspected and unless I can have them under the description I give I would prefer their remaining at New York.
        Your Excellency will confer a particular favour on me by answering this letter so soon as it may be convenient. I have the honour to be, Sir, with much personal respect Your Excellency’s most obedient and most humble Servant
        
          W. Phillips
        
      